{¶ 1} The discretionary appeal is accepted on Proposition of Law No. I.
{¶ 2} The judgment of the court of appeals is reversed as to the court of appeals’ holding on appellant’s first assignment of error below on the authority of State v. Cabrales, 118 Ohio St.3d 54, 2008-Ohio-1625, 886 N.E.2d 181. The cause is remanded to the trial court for further proceedings consistent with State v. Cabrales, including a determination as to whether the offenses were committed with a separate animus under R.C. 2941.25(B).
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.